IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

NASHVILLE DIVISION
UNITED STATES OF AMERICA, et al. ex rel. Civil Case No. 3116-cv-0549
MARY BUTNER and DANA BROWN, Civil Case No. 3116-cv-056l
Civil Case No. 3:l6-cv-1856
Plaintiffs, Civil Case No. 3:16-cv-0102
Civil Case No. 3 : 1 8-cv-O97O
v. (Consolidated)

ANESTHESIA SERVICES ASSOCIATES, PLLC, JUDGE TRAUGER
d/b/a COMPREHENSIVE PAIN SPECIALISTS,

UNDER SEAL
Defendants.

 

 

STATE OF TENNESSEE’S NOTICE OF ELECTI()N
TO INTERVENE IN PART AND
TO DECLINE TO INTERVENE lN PART

 

The state of Tennessee hereby notifies the Court, pursuant to Tenn. Code Ann.
§ 71-5-183(b)(2), of its decision to intervene in part of these actions and to decline to intervene
in part of these actions. Tennessee intervenes in the following cases on the same allegations as

the United States intervened today. Tennessee declines to intervene in the remaining allegations

l. United States and Tennessee ex rel. Mary Butner and Dana Brown v. Anesthesia Ser-
vices d/b/a Comprehensz`ve Pain Specialists, Civil Action No. 3:16-cv-0561;

2. United States and Tennessee ex rel. Jennz`fer Pressotto v. Anesthesia Services d/b/a
Comprehensive Pain Specialists, Civil Action No. 3:16-cv-1856;

3. United States and Tennessee ex rel. Alison Chancellor v. Anesthesia Services d/b/a
Comprehensive Pain Specialists, Civil Action No. 3:16-cv-0102; and

Case 3:16-cv-00549 Document 44 Filed 04/22/19 Page 1 of 4 Page|D #: 161

4. United States and Tennessee ex rel. June Kimbrough and Scott Steed v. Anesthesia
Services d/b/a Comprehensive Pain Specialists, Civil Action No. 3:16-cv-0970.

Although Tennessee declines to intervene in portions of the actions, it respectfully refers
the Court to Tenn. Code Ann. § 71-5-183(0)(3), which allows the relators to maintain the de-
clined portion of the action in the name of Tennessee and that the “action may be dismissed only
if the court and the attorney general and reporter give written consent to the dismissal and
their reasons for consenting.” Tenn. Code Ann. § 71-5-183(b)(1). Therefore, Tennessee respect-
fully requests that, should either the relators or the defendants ask the Court to dismiss, approve
settlement of, or otherwise discontinue any of the declined portion of the case, Tennessee be al-

lowed to be heard before ruling or granting such request.

Furthermore, pursuant to Tenn. Code Ann. § 71-5-183(c)(3), Tennessee respectfully re-
quests that all pleadings in the actions, even as to the non-intervened portions of the cases, be
served on Tennessee. Tennessee also requests that all orders issued by the Court be sent to Ten-
nessee’s counsel. Tennessee reserves the right to order any deposition transcripts and to obtain

any other discovery produced in this action.

Tennessee reserves the right to intervene in the portions of the cases in which it has de-
clined to intervene today, for good cause, at a later date. Tennessee reserves the right to seek dis-

missal of the relators’ actions or a portion thereof under Tenn. Code Ann. § 71-5-183(0)(2).

Tennessee further respectfully joins in the United States’ request that the Court issue an
Order unsealing this case, except the memoranda filed by the United States and Tennessee in

support of their motions to extend the intervention periods or partially lift the seals, which

Case 3:16-cv-00549 Document 44 Filed 04/22/19 Page 2 of 4 Page|D #: 162

Tennessee respectfully asks the Court to keep under seal, as those filings discuss the content,
methods, and extent of the governments’ investigations and were provided by law to the Court
for the sole purpose of evaluating whether the seal and time for making an election to intervene
should be extended and the seal to be partially lifted. Those documents we are seeking to remain

under seal are described in the United States’ Notice of Intervention, filed today.

Finally, Tennessee respectfully requests that it be given 90 days to file a Complaint in ln-

tervention.
A proposed order accompanies this notice.

Respectfully submitted,

STATE OF TENNESSEE
HERBERT H. SLATERY Ill
Attorney General and Reporter

§§ \ f /5~»5.\ dugan

PHILIP BANGLE (B§ #031636)‘
Assistant Attorney Ge ral

Medicaid Fraud & lntegrity Division
Office of the Tennessee Attorney General
P.O. Box 20207

Nashville, Tennessee 37202-0207

(615) 741-3054

Philip.Bangle@ag.tn. gov

Case 3:16-cv-00549 Document 44 Filed 04/22/19 Page 3 of 4 Page|D #: 163

CERTIFICATE OF MAILING AND/OR DELIVERY

l hereby certify that on April 22, 2019, I caused to be served the State’s Notice of Intervention on the

following in the following manner:

By CM/ECF:

 

Don McKenna, Esq.

Randi McCoy, Esq.

Hare, Wynn, Newell & Newton, LLP
2025 Third Avenue, N, Suite 800
Birmingham, AL 35203

Email: g.lgn[a`;lm-':yl,gon}

Email: gindi!fflh\ynn.gr)l].i

( .}in',y re/_ {r';,r'_l_§gj§,frzg' ,1`.'£§[;£;.’: . ‘-l /'!

Irwin B. Venick, Esq.

Dobbi_ns, Venick, Kuhn & Byassee, PLLC
210 25th Avenue, N, Suite 1010

Nashvi]le TN 37203

Email: mmyj§j,glvl: 1\§-' ll|'m com

(.'rmm'v/_ m lu'::!o.r‘ lm" {_f[

 

W. Gary Blackburn, Esq.
Bryant B. Kroll, Esq.

The Blackburn Firm, PLLC

213 Fifth Avenue North, Suite 300
Nashvi]le, TN 37219

Emaili _ 1.}1:1€1\131.11'.:1 (l'.l.w mryl)l:lckl.:uril_cc)m

 

and Dana Brown

Jeffecy S. Roberts, Esq.

Jeffery S. Roberts and Associates, PLC

213 Fifth Avenue North, Suite 300

Nashville, TN 37219

Email:1 ` » z ' ` ‘
(.¢)m.rrg/_ fur l\c/agr)r "L-_'lu.l}' figs mfg

and Dana Brown

 

Michael Kanovitz, Esq.

Loevy & Loevy

311 N. Aberdeen Street, Third Floor
Chicago, IL 60607

Ernail: mike hiloex-‘_-'.com

CounJe/for Re/atorA//z`ron C/)anre//or

 

 

 

Amy L. Easton, Esq.

Colette G. Matzzie, Esq.

Phil]ips & Cohen LLP

2000 Massachusetts Ave. NW
\Y/ashington, DC 20036

Email: cm:ir;czie(r_.'.l!_)liilli!;;;g=nic|cc)hcn.cr)m
Email: ;\L‘;lstc)ri (1'}. liilli isandcc)lw.n.cc)m

CaunJe/for Re/atorA//iron Chan¢e//or

 

Emily Stabile, Esq.

Phillips & Cohen LLP

100 the Embarcadero, Suite 300
San Francisco, CA 94105

Email: gilal)j_l$§fl'§;ig=' 5 l.§ng_i,
CaanJe/for RekztorA//¢`Jon C/)anre//or

01 Stephen Montagnet, III, Esq.

Zachary M. Bonner, Esq.

McCraney Montagnet Quin & Noble, PLLC
602 Steed Road, Su_ite 200

Ridgeland, l\/lS 39157

Email: -amcm met rilmmc 'ila\v.r;om

Ernail: zl):)mlcr {_rlmmqpl .WJ gmi

CoanJe/for Re/atarr june Kz'mbrou<g/) and .S`mtt Steed

 

]erry E. Mactin, Esq.

Seth Marcus Hyatt, Esq.
Barrettjohnson Martjn & Garrison, LLC
Bank of America Plaza

414 Union Street, Suite 900

Nashville, TN 37219

Ernail: jml_r|lll"[_(_tl")_lg_"r'r__ru_c__hg\: 1011 § um
Email: 511_' a t __£}lmrim \lm.\;l{)n. L‘lm
Counre/for Re/alor]ennzfer Prmotto

 

 

Because this action is under seal, Defendants have not been ser ~

   
 

Case 3:16-cv-00549 Document 44 Filed 04/22/19 Page 4 of 4 Page|D #: 164

 

th co es of the foregoing notice.

